Title: From John Adams to Elias Boudinot, 18 August 1801
From: Adams, John
To: Boudinot, Elias



My Friend
Quincy August 18th 1801—

I received, by my Son, your kind Letter of the 13th of July, with a present of the Age of Revelation; and pray you to accept my cordial thank for both,—
My Son had been attentive enough to his Fathers Wishes to send me this Valuable Work as soon as it appeared, and I had read it through, with pleasure and Advantage some time before the Copy Arrived by him. It is both ingenious and learned: nor is it less distinguished by a vein of Piety and benevolence, which runs through the whole of it. I lent it to Mr Whitney the Minister of this Parish, who has read it, and esteems and admires it.—I have now lent it to Mr Ware of Hingham a Clergyman of no common Talents and of much information on the subject.—
Were Piety and Virtue the Characteristick of this Age, you could not fail of a Reward of Honor and Glory, if no other, in this World; But as it is, you must wait for your reward in Heaven. A Bookseller in London gave me the Character of this Age, in part, by an Account of the Trade in Books, of Hannah Glass’s Cookery, they sold Thirteen thousand Copies a year.—of the Pilgrims Progress ten thousand: of the whole Duty of Man Eight Thousand, from those facts he inferred that Gluttony was the first, superstition the second and a rational Piety the third Ingredient in the Character of the Age. This was fifteen years ago—At this Time, I am afraid that Epicureanism has much increased.—
Before I conclude I shall condescend to become a Beggar: of one copy for the Accademy of Sciences of the Massachusetts and another for our little public Library at Quincy.—I have a Wish that these Societies should have the Honor of possessing a Copy of the Age of Revelation presented by the Author.—
My Family join with me in Sincere assurances of Friendship to Mrs Boudinot and Mrs Bradford.—With great and sincere Esteem I am Dear Sir Your / Freind and Servant

John Adams.—